DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-67 are currently pending.

Claim Objections
Claim 52 is objected to because of the following informalities:  
In claim 52, line 1, please amend “the printer vote record” to recite “the printed vote record”;
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-10, 13, 14, 16, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROCKHOUSE, US 2014/0231513 in view of HEILPER, US 7,406,201.
Re claims 1-2 and 54:
BROCKHOUSE teaches a method for electronic voting using printed vote records, comprising:
Generating a printed vote record of at least one vote selection of a voter [0039] [0106] [Figure 6];
Providing, on the printed vote record, voter readable text indicating the voter’s at least one vote selection [0039] [0106] [Figure 6];
Electronically capturing information from the printed vote record [0134];
Using optical character recognition (OCR) on at least a portion of the electronically captured information to generate a first data set, the first data set based at least in part on the voter readable text indicating the voter’s tat least one vote selection [0134];
Generating a cast vote record, which is to be a stored record of all of the voter’s final vote selections and to be the voter’s casted vote used for vote tabulation, the cast vote record indicating the voter’s at least one vote selection [0108] [0134];
Wherein the cast vote record provides the voter’s sole casted vote used for vote tabulation [0108].
BROCKHOUSE does not teach comparing the first data set to a second data set; wherein, prior to generating any cast vote record, an accuracy of data to be cast is confirmed based at least in part on a comparison of the first data set and the second data set; wherein the second data set comprises an electronic dictionary.
HEILPER teaches generating a data set from human readable text using OCR and compares the data set to a dictionary for OCR error correction (column 3, lines 15-35; column 5, lines 10-22; Figure 2); wherein the comparing the first data set to a dictionary is utilized to confirm an accuracy of an OCR process (column 3, lines 15-35; column 5, lines 10-22; Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further information the teachings of HEILPER in the method of BROCKHOUSE such that the first data set is compared to a dictionary for the purpose of identifying and correcting OCR errors (column 5, lines 10-22).
Re claims 6-10:
BROCKHOUSE, in view of HEILPER, teaches the method of claim 1, wherein the electronically capturing information from the printed vote record comprises electronically scanning the voter readable text [0134];
Wherein the printed vote record further comprises encoded data based at least in part on the voter’s at least one vote selection [0053] [Figure 6], and wherein the electronically capturing information from the printed vote record further comprises electronically scanning the encoded data [0053] [Figure 6];
Wherein the encoded data is contained in a visual representation of encoded data [0053] [Figure 6];
Wherein the visual representation of encoded data is a barcode; wherein the barcode is a one-dimensional barcode [0053] [Figure 6].
Re claims 13-14:
BROCKHOUSE, in view of HEILPER, teaches the method of claim 1, wherein the information captured from the printed voter record comprises the voter readable text indicating the voter’s at least one vote selection and other information [0134];
Wherein the other information is contained in a barcode [0053].
Re claim 16:
BROCKHOUSE, in view of HEILPER, teaches the method of claim 1, wherein electronically capturing information from the printed vote record comprises capturing an image of the printed vote record [0050].

Claims 3-4, 15, and 55-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROCKHOUSE, US 2014/0231513 in view of HEILPER, US 7,406,201, as applied in claims 1 and 13, and further in view of WANG et al, US 2016/0019439
Re claims 3-4 and 15:
BROCKHOUSE, in view of HEILPER, teaches the method of claims 1 and 13, wherein the printed vote record further comprises encoded data based at least in part on the voter’s at least one vote selection; wherein electronically capturing information form the printed vote record includes capturing the encoded data.
BROCKHOUSE does not teach the second data set is generated at least in part from the encoded data.
WANG teaches a system configured to perform an OCR algorithm on an human readable text in an image and perform a data recognition algorithm on a barcode on the image [0066]-[0074]; the system compares the data extracted from the barcode to the data obtained from the OCR process to verify or correct the human readable text data [0024] [0074]-[0075] [0083].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of WANG in the method of BROCKHOUSE, in view of HEILPER, such that the OCR data is compared to encoded data obtained from barcodes printed on the cast vote record for the purpose of reducing and detecting potential errors.
Re claims 55-60:
BROCKHOUSE, in view of HEILPER, teaches the method of claim 54, wherein the printed vote record further comprises encoded data based at least in part on the voter’s at least one vote selection [0053];
Wherein the printed vote record further comprises encoded data based at least in part on the voter’s at least one vote selection [0053] [Figure 6], and wherein the electronically capturing information from the printed vote record further comprises electronically scanning the encoded data [0053] [Figure 6];
Wherein the encoded data is contained in a visual representation of encoded data [0053] [Figure 6];
Wherein the visual representation of encoded data is a barcode; wherein the barcode is a one-dimensional barcode [0053] [Figure 6].
BROCKHOUSE does not teach the second data set is generated at least in part from the encoded data.
WANG teaches a system configured to perform an OCR algorithm on an human readable text in an image and perform a data recognition algorithm on a barcode on the image [0066]-[0074]; the system compares the data extracted from the barcode to the data obtained from the OCR process to verify or correct the human readable text data [0024] [0074]-[0075] [0083].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of WANG in the method of BROCKHOUSE, in view of HEILPER, such that the OCR data is compared to encoded data obtained from barcodes printed on the cast vote record for the purpose of reducing and detecting potential errors.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROCKHOUSE, US 2014/0231513 in view of HEILPER, US 7,406,201, as applied in claim 1, and further in view of NADAF, BR 2013018558.
Re claims 11-12:
BROCKHOUSE, in view of HEILPER, teaches the method of claim 9, but does not teach the barcode is a two-dimensional barcode, the two-dimensional barcode being a QR code.
NADAF teaches a printed vote record comprising a QR code encoding data based at least in part on a voter’s at least one vote selection [Figure 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of NADAF in the method of BROCKHOUSE, in view of HEILPER, such that the barcode is a QR code as QR codes are well known in the art to enable larger quantities of data to be encoded within a single code.

Claims 17, 19-20, 23 39, 52-53, 61-62, and 65-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROCKHOUSE, US 2014/0231513 in view of WANG et al, US 2016/0019439
Re claims 17, 23, 61-62, and 65-66:
BROCKHOUSE teaches a method for electronic voting using printed vote records, comprising:
Generating a printed vote record of at least one vote selection of a voter [Figure 6];
Providing, on the printed vote record, voter readable text indicating the voter’s at least one vote selection [0039] [0106] [Figure 6];
Electronically capturing first information from the printed vote record [0134];
Using OCR on the first information to generate a first data set, the first data set based at least in part on the voter’s readable text indicating the voter’s at least one vote selection [0134]; and
Generating a cast vote record indicating the voter’s at least one vote selection, the cast vote record being a stored record of all of the voter’s final vote selection [0108] [0134]; wherein the cast vote record provides the voter’s sole casted vote used for tote tabulation [0108]; wherein the cast vote record is based on the first data set [0134].
BROCKHOUSE does not teach comparing the first data set to a second data set generated from electronically capturing second information from the printed vote record, wherein prior to generating any cast vote record which is to be a stored record of all of the voter’s final vote selections, an accuracy of data to be cast is confirm based at least in part on a comparison of the first data set to the second data set.
WANG teaches a system configured to perform an OCR algorithm on an human readable text in an image and perform a data recognition algorithm on a barcode on the image [0066]-[0074]; the system compares the data extracted from the barcode to the data obtained from the OCR process to verify or correct the human readable text data [0024] [0074]-[0075] [0083].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of WANG in the method of BROCKHOUSE such that the OCR data is compared to encoded data obtained from barcodes printed on the cast vote record for the purpose of reducing and detecting potential errors.
Re claims 19-20:
BROCKHOUSE, in view of WANG, teaches the method of claim 17, wherein the encoded data is contained in a visual representation of encoded data [0053] [Figure 6] the visual representation of encoded data is a barcode [0053] [Figure 6].
Re claim 24:
BROCKHOUSE, in view of WANG, teaches the method of claim 17, wherein the cast vote record is based on the first data set [0108] [0134].
Re claims 26-27:
BROCKHOUSE, in view of WANG, teaches the method of claim 17, wherein the cast vote record is configured to be tabulated with other records to indicate the outcome of an election [0117] [0134]; wherein after the cast vote record is generated, the cast vote record is utilized during a tabulation of an election [0117] [0134].
Re claims 39 and 53:
BROCKHOUSE teaches a method for electronic voting using printed vote records, comprising:
Generating a printed vote record of at least one vote selection of a voter [Figure 6];
Providing, on the printed vote record, voter readable text indicating the voter’s at least one vote selection [0039] [0106] [Figure 6];
Electronically capturing first information from the printed vote record [0134];
Using OCR on the first information to generate a first data set, the first data set based at least in part on the voter’s readable text indicating the voter’s at least one vote selection [0134]; and
Generating a cast vote record indicating the voter’s at least one vote selection, the cast vote record being a stored record of all of the voter’s final vote selection [0108] [0134];
wherein the cast vote record is configured to be tabulated with other records to indicate the outcome of an election [0117] [0134]; wherein after the cast vote record is generated, the cast vote record is utilized during a tabulation of an election [0117] [0134]; wherein the cast vote record provides the voter’s sole casted vote used for vote tabulation [0108].
BROCKHOUSE does not teach comparing the first data set to a second data set generated from electronically capturing second information from the printed vote record, wherein prior to generating any cast vote record which is to be a stored record of all of the voter’s final vote selections, an accuracy of data to be cast is confirm based at least in part on a comparison of the first data set to the second data set.
WANG teaches a system configured to perform an OCR algorithm on an human readable text in an image and perform a data recognition algorithm on a barcode on the image [0066]-[0074]; the system compares the data extracted from the barcode to the data obtained from the OCR process to verify or correct the human readable text data [0024] [0074]-[0075] [0083].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of WANG in the method of BROCKHOUSE such that the OCR data is compared to encoded data obtained from barcodes printed on the cast vote record for the purpose of reducing and detecting potential errors.
Re claim 52:
BROCKHOUSE, in view of WANG, further comprising utilizing the printed vote record for auditing the election, the auditing of the election being separate from the tabulation of the election [0088] [0128].

Claims 18, 25, 40, 42, 44-51, and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROCKHOUSE, US 2014/0231513 in view of WANG et al, US 2016/0019439, as applied in claim 17, and further in view of HEILPER, US 7,406,201.
Re claims 18, 25, 40, 42, 44-51, and 67:
BROCKHOUSE, in view of WANG, teaches the method of claims 17 and 39, but does not teach further using an election dictionary to assist in confirming the accuracy of the data to be cast; wherein using OCR on the first information to generate a first data set further comprises recursively modifying an OCR process applied to the voter readable text.
HEILPER teaches generating a data set from human readable text using OCR and compares the data set to a dictionary for OCR error correction (column 3, lines 15-35; column 5, lines 10-22; Figure 2); wherein the comparing the first data set to a dictionary is utilized to confirm an accuracy of an OCR process (column 3, lines 15-35; column 5, lines 10-22; Figure 2);  recursively modifying the first data set by: generating an OCR string from the text (column 5, lines 45-67); and calculating a distance between the OCR string and at least one comparison string (column 6, lines 36-48); further recursively modifying the first data set by identifying an alternative comparison string having distance below a defined threshold (column 6, lines 36-48; column 7, lines 1-45); wherein the distance is a Levenshtein distance (column 1, lines 26-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further information the teachings of HEILPER in the method of BROCKHOUSE such that the first data set is compared to a dictionary for the purpose of identifying and correcting OCR errors (column 5, lines 10-22).  While HEILPER does not discuss the dictionary including at least a part of a candidate’s name and additional data, it would have been obvious to one of ordinary skill in the art to error check the election terms.

Claims 21-22, 41, 43, and 63-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROCKHOUSE, US 2014/0231513 in view of WANG et al, US 2016/0019439, as applied in claim 17, and further in view of HERSKOWITZ, US 6,971,574.
Re claims 21-22, 41, 43, and 63-64:
BROCKHOUSE, in view of WANG, teaches the method of claims 17 and 39, but does not teach confirming an accuracy of the OCR by comparing a first hash produced form the first data set to a second hash, wherein the second hash is at least part of the encoded data.
HERSKOWITZ teaches an electronic voting system which assigned confidential hash numbers to ballot choices (column 1, lines 44-48).  The hash value is further encrypted to produce an encrypted hash total (EHT).  The EHT is stored in memory and is further printed on the voter’s receipt.  The first hash (recorded hash) and the second hash (printed EHT) are provided on the printed vote r.0ecord and compared to verify the integrity of the printed vote (column 2, lines 12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the additional hash value procedures to further increase the security of BROCKHOUSE’s voting method by providing an additional way to verify the vote (column 2, line 12-17).

Claims 28 and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROCKHOUSE, US 2014/0231513 in view of HEILPER, US 7,406,201.
Re claims 28 and 34-37:
BROCKHOUSE teaches an electronic voting system for using printed vote records, comprising:
A printer configured to generate a printed vote record of at least one vote selection of a voter, the printed vote record including voter readable text indicating the voter’s at least one vote selection [0039] [0046] [0106];
A scanned configured to electronically capture first information from the printed vote record, the first information including the voter readable text [0134]; and
A processors configured to use OCR on the first information to generate a first data set based at least in part on the voter readable text indicating the voter’s at least one vote selection [0134],
Wherein the processor is further configured to provide a cast vote record which is to be a stored record of all the voter’s final vote selection indicating the voter’s at least one vote selection based on the first data set [0134].
BROCKHOUSE does not teach the processor is configured to recursively modify the first data set.
HEILPER teaches an OCR method in which a processor recursively modifies first data set by:
HEILPER teaches generating a data set from human readable text using OCR and compares the data set to a dictionary for OCR error correction (column 3, lines 15-35; column 5, lines 10-22; Figure 2); wherein the comparing the first data set to a dictionary is utilized to confirm an accuracy of an OCR process (column 3, lines 15-35; column 5, lines 10-22; Figure 2);  recursively modifying the first data set by: generating an OCR string from the text (column 5, lines 45-67); and calculating a distance between the OCR string and at least one comparison string (column 6, lines 36-48); further recursively modifying the first data set by identifying an alternative comparison string having distance below a defined threshold (column 6, lines 36-48; column 7, lines 1-45); wherein the distance is a Levenshtein distance (column 1, lines 26-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further information the teachings of HEILPER in the method of BROCKHOUSE such that the first data set is compared to a dictionary for the purpose of identifying and correcting OCR errors (column 5, lines 10-22).

Claims 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROCKHOUSE, US 2014/0231513 in view of HEILPER, US 7,406,201, as applied in claim 38, and further in view of WANG et al, US 2016/0019439 and HERSKOWITZ, US 6,971,574.
Re claim 29-33:
BROCKHOUSE, in view of HEILPER, teaches the system of claim 28, but does not teach the scanner is further configured to electronically capture second information from the printed vote record, to generate a second data set, the second information comprising encode data, and wherein the processor is further configured to generate an OCR hash from the first data set, and to compare the OCR hash to an encoded hash extracted from the encoded data on the printed vote record.
WANG teaches a system configured to perform an OCR algorithm on an human readable text in an image and perform a data recognition algorithm on a barcode on the image [0066]-[0074]; the system compares the data extracted from the barcode to the data obtained from the OCR process to verify or correct the human readable text data [0024] [0074]-[0075] [0083].
HERSKOWITZ teaches an electronic voting system which assigned confidential hash numbers to ballot choices (column 1, lines 44-48).  The hash value is further encrypted to produce an encrypted hash total (EHT).  The EHT is stored in memory and is further printed on the voter’s receipt.  The first hash (recorded hash) and the second hash (printed EHT) are provided on the printed vote record and compared to verify the integrity of the printed vote (column 2, lines 12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of WANG in the method of BROCKHOUSE, in view of HEILPER, such that the OCR data is compared to encoded data obtained from barcodes printed on the cast vote record for the purpose of reducing and detecting potential errors.
It would have further been obvious to one of ordinary skill in the art before the effective filing date to further incorporate additional hash value procedures to further increase the security of BROCKHOUSE’s voting method by providing an additional way to verify the vote (column 2, lines 12-17).

Claims 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROCKHOUSE, US 2014/0231513 in view of HEILPER, US 7,406,201, as applied in claim 28, and further in view of WANG et al, US 2016/0019439.
Re claim 38:
BROCKHOUSE, in view of HEILPER, teaches the system of claim 28, but does not teach the scanner is further configured to electronically capture second information from the printed vote record, to generate a second data set, the second information comprising encoded data, and wherein the processor is further configured to confirm, prior to generating the cast vote record, and accuracy of data to be cast based at least in part on a comparison of the first data set and the second data set.
WANG teaches a system configured to perform an OCR algorithm on an human readable text in an image and perform a data recognition algorithm on a barcode on the image [0066]-[0074]; the system compares the data extracted from the barcode to the data obtained from the OCR process to verify or correct the human readable text data [0024] [0074]-[0075] [0083].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of WANG in the system of BROCKHOUSE, in view of HEILPER, such that the OCR data is compared to encoded data obtained from barcodes printed on the cast vote record for the purpose of reducing and detecting potential errors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876